

116 HR 4222 IH: Indigenous STEM Professional Development Act
U.S. House of Representatives
2019-08-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4222IN THE HOUSE OF REPRESENTATIVESAugust 30, 2019Mr. Sablan (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the STEM education program for American Indian, Alaska Native, and Native Hawaiian
			 students under the Higher Education Act of 1965.
	
 1.Short titleThis Act may be cited as the Indigenous STEM Professional Development Act. 2.Improving science, technology, engineering, and mathematics education with a focus on American Indian, Alaska Native, and Native Hawaiian studentsSection 819 of the Higher Education Act of 1965 (20 U.S.C. 1161j) is amended—
 (1)in the section heading, by striking ALASKA NATIVE AND NATIVE HAWAIIAN and inserting NATIVE AMERICAN; (2)in subsection (a)(2), by striking Alaska Natives and Native Hawaiians and inserting American Indians, Alaska Natives, Native Hawaiians and other Native American Pacific Islanders to enable them to succeed in these fields;
 (3)in subsection (b)— (A)by redesignating paragraphs (1), (2), (3), and (4), as paragraphs (2), (4), (5), and (6), respectively;
 (B)by inserting before paragraph (2), as redesignated by subparagraph (A), the following:  (1)Native AmericanThe term Native American includes Alaska Natives, American Indians, Native Hawaiians and Native American Pacific Islanders.; and
 (C)by inserting after paragraph (2), as redesignated by subparagraph (A), the following:  (3)American IndianThe term American Indian has the meaning given the term Indian in section 202 of the Indian Land Consolidation Act (25 U.S.C. 2201).;
 (4)in subsection (c)— (A)by inserting create or after to enable the eligible partnership to;
 (B)by inserting Native American after the development of; and (C)by striking , including existing programs for Alaska Native and Native Hawaiian students;
 (5)in subsection (d)— (A)in paragraph (1), by striking Alaska Native or Native Hawaiian students and inserting programs that serve Native American students;
 (B)in paragraph (2), by striking Alaska Native and Native Hawaiian students and inserting programs that serve Native American students; and (C)in paragraph (3), by striking Alaska Native or Native Hawaiian students and inserting Native American students;
 (6)in subsection (f), by striking 30 percent or more of the program participants are Alaska Native or Native Hawaiian and inserting 30 percent or more of the program participants are Native American; and (7)in subsection (i), by striking to carry out this section such sums as may be necessary for fiscal year 2009 and each of the five succeeding fiscal years and inserting $5,000,000 for fiscal year 2020 and each of the 5 succeeding fiscal years.
			